Citation Nr: 1711595	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased initial ratings for degenerative joint disease (DJD) of the left knee, rated as 10 percent disabling prior to May 25, 2015, and 20 percent disabling therefrom. 

2.  Entitlement to increased initial ratings for DJD of the right wrist, to include entitlement to a separate compensable rating prior to November 6, 2014 (when the disability was rated as 10 percent disabling in conjunction with the left knee), and higher than 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1988 to August 1988 and from September 1988 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a February 2014 Board videoconference hearing.  A transcript of that hearing is associated with the record.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in April 2014 for additional development, in part because the Board believed that separate ratings for the left knee and right wrist should be considered as those disabilities are the result of separate incidents.

In a rating decision and supplemental statement of the case both dated in June 2016, the RO granted separate ratings for degenerative joint disease of the left knee, and degenerative joint disease of the right wrist effective November 6, 2014.  Specifically, the service-connected left knee disability was assigned a 10 percent rating prior to May 25, 2015, and a 20 percent rating therefrom; and the service-connected right wrist disability was assigned a 10 percent rating from November 6, 2014.  As these benefits do not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  


Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, however, the Veteran has made reference to current employment, and describes his functional impairment as "cannot work on keyboards for long periods of time." See VA examination dated in December 2008.  The Veteran has not argued, nor does the record otherwise reflect, that the disabilities at issue on appeal render him unable to secure or obtain a substantially gainful occupation.  As such, the Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to increased initial ratings for DJD of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT
                                                                 
For the entire rating period, the Veteran's right wrist DJD was manifested by painful motion, but was not manifested by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial rating of 10 percent, but not higher, for the period prior to November 6, 2014, for DJD of the right wrist are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2016).

2.  The criteria for an initial rating in excess of 10 percent for DJD of the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's appeal for entitlement to increased initial ratings for DJD of the right wrist arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in June 2010.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating for the service-connected right wrist disability.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private treatment records have been obtained and associated with the record. 38 U.S.C.A. § 51038; 38 C.F.R. § 3.159.  In addition, the Veteran was provided VA examinations as to the service-connected right wrist disability in December 2008 and May 2016 and as to his service-connected left knee disability in December 2008 and May 2016.  The examiner considered the Veteran's reported medical history and symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Therefore, the Board finds the examinations to be adequate for decision-making purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2008 examiner opined there is no detectable alteration in form or function of the right wrist; and noted there is normal strength in the Veteran's right wrist.  In view of the Veteran's examination, the examiner opined that pain, weakness, lack of endurance, fatigue or incoordination do not impact further on the range of motion after repetitive use.  Likewise, the May 2016 examiner opined that the Veteran has no flare-ups of the right wrist, his range of motion is normal, and while pain was noted on the exam, it does not result in or cause functional loss.  The examiner further opined, the Veteran is able to perform repetitive-use testing and that there is no additional loss of function or range of motion after repetitive use.

With respect to the May 2016 orthopedic examination of the Veteran's service-connected right wrist disability, the Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board has reviewed the May 2016 VA examination findings and concludes that there is no need for a new VA examination despite lack of compliance with § 4.59 and the Court's holding in Correia.  The examination report includes range of motion studies of the right wrist with additional testing indicating there was no pain on weight-bearing.  Although the examination report does not specify whether the test results were for active motion, passive motion, or both, as discussed below, the Board has assigned the maximum possible schedular rating for limited wrist motion throughout the appeal period.  Thus, it is not possible for the Veteran to obtain a higher schedular rating based on any additional limitation of motion of the right wrist.  To the extent there may be any deficiency with the May 2016 VA examination report; there is no prejudice to the Veteran as a result, and the Board may proceed with appellate consideration of the issue.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran has not alleged that his right wrist has increased in severity since the May 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating appeal and no further examination is necessary.

The Board concludes that there is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in April 2014.  Relevant to the appeal decided herein, the April 2014 Board remand directed the AOJ to make efforts to obtain treatment records from Medical Care Westside and to obtain pertinent VA treatment records; schedule the Veteran for VA examinations to identify the current level of impairments resulting from his service-connected degenerative joint disease of the right wrist, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2014 Board remand, the AOJ sent the Veteran a letter in May 2015 asking him to identify or submit any outstanding, relevant VA or private treatment records, to include from Medical Care Westside.  The Veteran responded to the May 2015 letter by submitting additional private and VA treatment records later in May 2015.  In addition, the Veteran was provided a VA examination in May 2016 as to the service-connected degenerative joint disease of the right wrist.  The examination was responsive to and consistent with the April 2014 Board remand directives.  The AOJ readjudicated the issue in the June 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2014 Board remand.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his right wrist.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran testified that he received treatment from Cape Fear Orthopedics, and treatment records from Cape Fear Orthopedics are of record.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran seeks higher initial ratings for degenerative joint disease of the right wrist.  The Veteran's service-connected left knee disability and service-connected right wrist disability were previously combined as a single disability and assigned a single rating of 10 percent since March 1, 2009, the date of receipt of the claim for service connection for the disabilities.  The June 2016 rating decision separated the two disabilities, and assigned a rating of 10 percent for the service-connected right wrist disability from November 6, 2014.  The 10 percent rating awarded prior to November 6, 2014, has been attributed to the service-connected left knee disability.  Therefore, the service-connected right wrist disability was, in effect, rated as noncompensable prior to November 6, 2014.  The applicable rating period for this appeal is from March 1, 2009, the effective date for the award of service connection for DJD of the right wrist, through the present.  See 38 C.F.R. § 3.400.

Prior to November 6, 2014, the DJD of the right wrist was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which pertains to degenerative arthritis and instructs that rating shall be on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Since November 6, 2014, the Veteran's DJD of the right wrist has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, relating to limitation of motion in the wrist.  Under Diagnostic Code 5215, a 10 percent rating is warranted when there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm in either the major arm or minor arm.
	
In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under Diagnostic Code 5003 even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Petitti v. McDonald, 27 Vet.App. 415 (2015) (holding that painful motion may be "objectively confirmed" by either a clinician or a layperson who witnessed the veteran experienced difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).

Turning to the relevant evidence of record, the service treatment records show complaints of right wrist tendonitis.  A January 2007 note indicates that the Veteran's right wrist was "fair-good" and that the rehabilitation method was probably working.  The private treatment records reflect that the Veteran complained of constant pain and decreased range of motion of the right side.  The Veteran's pain is described as aching and sharp; and the symptoms are aggravated by daily activities and lifting.  The Veteran complains he drops things, that he cannot move his wrist beyond a certain point without pain and suffers from occasional swelling.

Furthermore, at the December 2008 VA examination, the Veteran reported that he suffers from tendonitis of the right wrist and that the condition has existed since September 2006, and manifest as swelling, fatigability, and pain in the wrist which is aching, cramping, and sharp and is elicited by physical activity.  Upon review of the entire evidence of record, the December 2008 VA examiner opined that there is no detectable alteration in form and function of the right and left wrist.  The examiner further opined that there is no sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  The examination of the right wrist revealed normal strength; and the range of motion testing for the right and left wrist revealed, dorsiflexion from 0 to 70 degrees, palmer flexion from 0 to 80 degrees, radial deviation from 0 to 20 degrees and ulnar deviation from 0 to 45 degrees.  In view of the Veteran's examination, the examiner opined that pain, weakness, lack of endurance, fatigue or incoordination does not impact further on the range of motion after repetitive use.

At the May 2016 VA examination, the Veteran reported right wrist symptoms of extreme pain that is not relieved by medications and that requires regular cortisone injections.  He did not report numbness or swelling.  The Veteran's pain is elicited by flexion and extension of the wrist.  Examination of the right wrist revealed mild tenderness, no evidence of radiating pain on movement, muscle spasm, and no reduction in muscle strength.  Range-of-motion testing of the right wrist revealed, right ulnar deviation from 0 to 45 degrees, left ulnar deviation from 0 to 45 degrees, right radial deviation from 0 to 20 degrees, left radial deviation from 0 to 20 degrees, right palmer flexion from 0 to 80 degrees, left palmer flexion from 0 to 80 degrees, right dorsiflexion from 0 to 70 degrees, and left dorsiflexion from 0 to 70 degrees.  The examiner opined that pain, weakness, lack of endurance, fatigue, or incoordination does not impact further on the range of motion of the right wrist after repetitive use.  The Veteran contended he cannot make a tight fist on the right hand without pain, however, the examiner noted no pain on the examination.  The examination report indicates normal range of motion, no flare-ups, no ankylosis, and notes that the Veteran is able to perform repetitive-use testing with at least three repetitions and no additional loss of function or range of motion.  

In view of the above, the Board concludes that, for the period from March 1, 2009, through the present, the Veteran's DJD of the right wrist was manifested by recurring painful motion.  As mentioned above, the Veteran reported at the December 2008 VA examination that he had aching, cramping, and sharp pain in the right wrist.  Similar complaints were noted in his private treatment records and the 2016 exam.  

The Board further notes, however, that the December 2008 VA examiner opined that there is no detectable alteration in form and function of the right and left wrist.  The examiner further opined there is no sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  The December 2008 VA examination report showed that the range of motion testing for the right and left wrist revealed, dorsiflexion from 0 degrees to 70 degrees, palmer flexion from 0 degree to 80 degrees, radial deviation from 0 degree to 20 degrees and ulnar deviation from 0 degree to 45 degrees.  Similarly, at the May 2016 VA examination, the Veteran had right ulnar deviation from 0 to 45 degrees, left ulnar deviation from 0 to 45 degrees, right radial deviation from 0 to 20 degrees, left radial deviation from 0 to 20 degrees, right palmer flexion from 0 to 80 degrees, left palmer flexion from 0 to 80 degrees, right dorsiflexion from 0 to 70 degrees, and left dorsiflexion from 0 to 70 degrees, which does not warrant a compensable rating under Diagnostic Code 5215.  

The May 2016 VA examination showed normal range of motion, pain was noted on the examination but there was no indication it result in or caused functional loss.  The examiner opined the Veteran is able to perform repetitive-use testing with at least three repetition.  However, the minimal compensable rating available under the diagnostic code pertaining to limitation of motion of the affected joint is assigned where there is full range of motion and no functional loss, but painful motion.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 5.  

Under Diagnostic Code 5215, the minimal compensable rating for limited motion of the wrist is 10 percent.  Accordingly, the Board concludes that the criteria for an initial rating of 10 percent, but not higher, for DJD of the right wrist are met for the entire rating period, to include the period prior to November 6, 2014.  As such, the Veteran has been in receipt of a 10 percent rating, which is the maximum schedular rating provided under 38 C.F.R. § 4.71a, Diagnostic Code 5215, for the entire rating period.

The Board has considered whether separate or higher ratings may be awarded under another diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5214 provides ratings based on ankylosis of the wrist.  However, the record is absent for any finding of ankylosis of the right wrist in this case.  Specifically, the May 2016 VA examiner found no evidence of ankylosis, or immobilization of the wrist.  The VA treatment records and private treatment records do not reflect any findings of recurrent ankylosis of the wrist at any time during the relevant rating period, nor do the Veteran's statements support such a finding.  In that regard, the Board notes that in the December 2008 and May 2016 VA examinations, the Veteran retained the ability to move his wrist, albeit with pain.  Therefore, the Board finds that the Veteran was not entitled to a higher or separate rating under Diagnostic Code 5214 for the service-connected right wrist disability at any time during the relevant rating period.


As discussed above, the Board is aware of the Court's decision in Correia, 28 Vet. App. 158; however, given that the Veteran is receiving the maximum rating based on degenerative arthritis of the wrist and higher ratings require unfavorable ankylosis, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.  Additionally, the November 2008 and May 2016 VA examiners conducted range of motion testing on the left wrist, which indicated normal range of motion.  Finally, the Board notes that the Veteran has not specifically sought assignment of a higher initial rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In addition, the record does not reasonably raise the issue of entitlement to a higher initial rating on an extra-schedular basis, to include on the basis of the combined effect of multiple conditions.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  A comparison between the level of severity and symptomatology of the Veteran's service-connected right wrist disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported right wrist pain that limits his ability to be active.  On examination, he has demonstrated swelling, cramping, and objective evidence of pain.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  The Board acknowledges that the Veteran's disability has an impact on employment; however, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 11 (2008).

In sum, the preponderance of the evidence of record is against assigning an initial rating in excess of 10 percent for the service-connected right wrist disability, throughout the period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against the appeal, the benefit of the doubt rule is not applicable, and the appeal for an initial rating higher than 10 percent for the service-connected right wrist disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

An separate initial rating of 10 percent, and no higher, is granted for DJD of the right wrist prior to November 6, 2014, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for DJD of the right wrist is denied. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary for the remaining issue on appeal.

The Board finds the most recent May 2016 knee conditions examination report to be inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the May 2016 knee conditions examination report noted there was evidence of left knee pain on examination, but that there was no evidence of pain with weight bearing.  The examiner opined that the Veteran's left knee is abnormal or outside of normal range, but the range of motion does not contribute to a functional loss.  The VA examiner further opined there was no objective evidence of pain to account for the severely impaired range of motion because "poor range of motion effort demonstrated."  As such, the range of motion measurements in that examination report are unreliable and not adequate for rating purposes.  

Additionally, the examiner did not specify whether the range of motion testing results were for active motion or passive motion.  In Correia, 28 Vet. App. 158, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  That sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  As the May 2016 VA examination report does not comply with Correia, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.

The examiner should also determine whether the Veteran's right knee is undamaged.  If the right knee is undamaged, the examiner should also record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right knee.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

For the examination of the knee, the examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-9, May 2013.

In recording the ranges of motion for the Veteran's knee, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left knee disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the left knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, review the expanded record.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


